United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-4070
                                  ___________

State of Minnesota,                    *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Philander Dermont Jenkins, Jr.,        *
                                       *      [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                            Submitted: October 7, 2005
                               Filed: October 12, 2005
                                ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Philander Dermont Jenkins sought to remove a criminal case pending against
him in Hennepin County, Minnesota, to federal court under 28 U.S.C. § 1443. The
district court1 summarily remanded the action to state court pursuant to 28 U.S.C.
§ 1446(c)(4). This appeal followed.

     We note our authority to review whether the district court erred in denying
removal under section 1443, see 28 U.S.C. § 1447(d), and we agree with the district

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
court that Jenkins failed to show sufficient grounds to support his invocation of
section 1443, see 28 U.S.C. § 1443; Georgia v. Rachel, 384 U.S. 780, 792, 797-99
(1966); City of Greenwood v. Peacock, 384 U.S. 808, 826-27, 832 (1966).

      Accordingly, we affirm.
                     ______________________________




                                       -2-